Citation Nr: 0945461	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-35 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected degenerative joint disease of the right great toe, 
prior to August 26, 2003.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the right great toe, since August 26, 2003.  

3.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1975, from April 1979 to February 1985, and from 
June 1986 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

As the claim for GERD involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In June 2004 and August 2006, the Board remanded the case to 
the Appeals Management Center (AMC) for further development.  

VA outpatient records received since the most recent June 
2009 supplemental statement of the case (SSOC) are either 
duplicative of evidence already of file or not pertinent to 
the increased rating issues on appeal.  Accordingly, no 
waiver of initial RO consideration is necessary.  38 C.F.R. 
§ 20.1304 (2009).  

In a statement received at the Board in August 2009, the 
Veteran requested entitlement to a temporary total rating for 
a period of convalescence following surgery for the service-
connected left knee disability.  Since the RO has not 
developed or certified the issue for appellate consideration, 
it is not presently before the Board and must be referred to 
the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

One issue previously on appeal, entitlement to service 
connection for a low back disability, was granted by the AMC 
in a June 2009 rating decision.  The Veteran has since 
expressed disagreement with the disability rating assigned.  
Additionally, the record raises assertions that he is 
unemployable because of his service-connected back 
disability.  

Accordingly, the determination as to whether he is entitled 
to a total disability rating based in individual 
employability (TDIU) due to service-connected disability, 
including the effective date for that award, is part and 
parcel of the determination of the initial rating for the 
back claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the newly service-connected low back 
disability, including the Veteran's entitlement to a TDIU, is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Prior to August 26, 2003, the Veteran's right great toe 
disability was manifested by painful motion, swelling and 
mild hallux valgus; X-ray studies were negative for the 
presence of arthritis; neither malunion or nonunion of the 
metatarsal bones or other deformity nor limited function 
reflective of more than moderate impairment was demonstrated.  

3.  Since August 26, 2003, the service-connected right great 
toe disability is shown to be manifested by hallux valgus, 
degenerative changes and complaints of pain; neither malunion 
or nonunion of the metatarsal bones or other deformity nor 
limited function reflective of more than moderate impairment 
is demonstrated.  

4.  The service-connected GERD is not shown to be manifested 
by material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health; there is also no evidence of 
severe hemorrhages or large ulcerated or eroded areas.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected degenerative joint disease of the 
right great toe prior to August 26, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a 
including Diagnostic Code 5280 (2009).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative joint 
disease of the right great toe beginning on August 26, 2003, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5280 (2009).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected disability 
manifested by GERD have not been met.   
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  Examinations have 
been conducted.

The courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The issue of entitlement to an increased rating for GERD 
arises from the Veteran's disagreement with the initial 
rating following the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required as to 
this issue.

With respect to the issue of entitlement to an increased 
rating for the right great toe disability, letters dated in 
February 2001 and August 2006 informed the Veteran of the 
requirements needed to establish entitlement to an increased 
disability rating.  Moreover, the August 2006 letter informed 
the Veteran what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  
The Board notes that the Veteran was also informed in March 
2006 and August 2006 as to how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the June 
2009 supplemental statement of the case.  

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, VA and 
private outpatient records, statements submitted by the 
Veteran in support of the claims, and the reports of VA 
examinations dated in March 2002, August 2005, January 2007 
and January 2009.  

The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disabilities in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.  



II.  Increased Rating for the Right Great Toe Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis or the 
right great toe disability is undertaken with the 
understanding that different ratings may be assigned for 
different time periods in this appeal.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

In this case, the Veteran's degenerative joint disease of the 
right great toe is evaluated under Diagnostic Codes 5299-5280 
as noncompensably disabling prior to August 26, 2003, and 10 
percent disabling thereafter.  See 38 C.F.R. § 4.27 (2009) 
(unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and '99;" hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

Diagnostic Code 5280 provides that unilateral hallux valgus 
when operated with resection of the metatarsal head or when 
severe, if equivalent to amputation of the great toe, 
warrants a maximum rating of 10 percent.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  

As a preliminary matter, the Board observes that the Veteran 
is in receipt of a separate 10 percent rating for a scar 
associated with the service-connected degenerative joint 
disease of the right big toe, a separate 30 percent rating 
for bilateral pes planus and a 10 percent rating for 
dermatophytosis to include onychomycosis and tinea pedis and 
cruris.  

Here, symptoms attributable to such other service-connected 
disabilities may not be considered in the evaluation of the 
service-connected degenerative joint disease of the right 
great toe.  38 C.F.R. § 4.14.  

VA outpatient records reflect the Veteran's complaints of 
right great toe pain, swelling and limitation of motion in 
March 2001 and February 2002.  X-ray studies conducted in 
March 2002 were negative for the presence of arthritis of the 
right great toe.  Additionally, an assessment of the right 
foot conducted in April 2002 revealed "mild hallux valgus 
only."  

Records from Dr. T.F.B. dated beginning August 26, 2003 
reflect degenerative arthritis in the right first hallux 
interphalangeal joint (HIPJ), as well as painful motion 
(hallux limitus) with an associated pinch callus.  

The Veteran underwent an August 2005 VA foot examination.  
The Veteran presented with complaints of swelling pain and 
numbness in the right foot.  

On examination, there was full range of motion of the toes 
with pain.  The examiner diagnosed mild hallux valgus.  

The Veteran had another VA foot examination in January 2007.  
He reported right toe pain, swelling, heat, redness, 
stiffness, fatigability, weakness and lack of endurance, 
which was aggravated while driving and wearing shoes.  The 
Veteran reported use of a cane for all of his lower extremity 
disabilities.  

On examination, there was painful movement of the right great 
toe.  The X-ray studies revealed mild degenerative joint 
disease at the metatarsophalangeal (MTP) joint of the right 
great toe.  

During a January 2009 VA foot examination, the Veteran 
reported pain, swelling and stiffness in the right great toe 
while standing, walking and at rest as well as fatigability, 
weakness and lack of endurance while standing and walking.  
He indicated he was unable to stand for more than a few 
minutes and was only able to walk a quarter of a mile at a 
time.  He also indicated flare-ups one to three times per 
month as a result of weather changes or overuse.  The Veteran 
also noted use of orthopedic shoes and a cane for his foot 
disabilities.  

On examination, the Veteran was unable to move the right 
great toe at all.  

Additional VA outpatient records dated during the course of 
the appeal reflect complaints of right great toe pain.  

The above-cited medical evidence does not reflect "severe" 
hallux valgus equivalent to amputation of the great toe, nor 
has the right great toe been operated with resection of the 
metatarsal head, necessary for assignment of a compensable 
rating prior to August 26, 2003.  To the contrary, the 
Veteran's right toe disability was described as mild during 
this period.  Accordingly, a compensable rating cannot be 
awarded prior to August 26, 2003.  38 C.F.R. § 4.31.  

As of August 26, 2003, his treatment notes and VA examination 
reports indicate X-ray evidence of degenerative changes in 
the right great toe and painful limited motion (hallux 
limitus).  

The Veteran is already receiving the highest rating of 10 
percent available to him under Diagnostic Code 5280 beginning 
August 26, 2003.  Thus, the other rating criteria relevant to 
the toes or feet must be addressed in connection with the 
claim for an increase.  

As described above the Veteran is already in receipt of a 
separate rating under DC 5276 (as well as separate 10 percent 
ratings for his right great toe scar and skin problems).  

Neither Diagnostic Code 5277, 5278 or 5279 nor Diagnostic 
Code 5282 provides a basis for the assignment of a rating 
higher than 10 percent for the service-connected right great 
toe disability.  

Diagnostic Code 5283 provides for a higher rating, but the 
medical evidence does not show malunion or nonunion of the 
tarsal or metatarsal due to the service-connected disability.  

Significantly, Dr. T.F.B.'s and the January 2007 VA 
examiner's X-ray studies did show degenerative joint disease 
of the right great toe.  

Consequently, the Board considered in the present appeal if 
the Veteran could be considered for rating for degenerative 
arthritis (Diagnostic Code 5003).  However, these criteria 
only provide for a 10 percent rating for painful motion.  

Finally, the Board notes that Diagnostic Code 5284 pertaining 
to of "other" foot injuries does provide a basis for 
evaluating the service-connected disability by analogy.  

The Veteran would fare better under these criteria, but 
excluding the Veteran's pes planus and skin symptoms which 
have already been separately service-connected, the current 
findings cannot be found to equate to moderately severe or 
severe disability.  

To conclude, the Board holds that the preponderance of the 
evidence is against the Veteran's claims for increase 
relative to the service-connected right great toe disability.  
As the preponderance of the evidence is against the claim, 
there can be no doubt to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107.  


III.  Increased Rating for GERD

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

The Veteran's service-connected GERD is evaluated as 30 
percent disabling under Diagnostic Codes 7399-7346.  See 38 
C.F.R. § 4.27 (2009).  

A rating of 60 percent is assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7307, for gastritis, a 30 percent 
evaluation is warranted for multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
assigned for severe hemorrhages, or large ulcerated or eroded 
areas.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.  

On VA examination in March 2002, the Veteran complained of 
GERD symptomatology involving regurgitation and vomiting but 
without hematemesis.  The Veteran weighed 301 pounds.  The 
diagnoses included those of GERD with a history of hiatal 
hernia and gastritis.  

VA outpatient records dated in 2003 demonstrate massive 
reflux.  

On VA examination in January 2007, the Veteran complained of 
GERD symptomatology involving reflux, nausea, vomiting, pain, 
heartburn and regurgitation but without hematemesis or 
melena.  The Veteran weighed 299 pounds.  The diagnosis was 
that of GERD.  

When examined by VA in January 2009, the Veteran complained 
of nausea, vomiting, pain, heartburn and regurgitation.  He 
denied any hematemesis or melena.  His weight was 296 pounds 
and examiner found no signs of weight loss or malnutrition.  
The diagnosis was that of GERD.  

Though pain and vomiting is demonstrated, the above evidence 
does not show material weight loss and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).   

Accordingly, the Board concludes that an initial rating in 
excess of the current 30 percent rating for the service-
connected GERD is not warranted.  

Additionally, the evidence does not show the severe 
hemorrhages or large ulcerated or eroded areas required for a 
rating in excess of 30 percent under Diagnostic Code 7307 for 
gastritis.  

Additionally, the Board does not find that any other 
digestive system diagnostic code would be more appropriate 
for rating the Veteran's GERD, including adhesions of the 
peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic 
Codes 7304-7306), postgastrectomy syndromes (Diagnostic Code 
7308), colitis (Diagnostic Code 7323), or diverticulitis 
(Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2009).  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

To conclude, the Board holds that the preponderance of the 
evidence is against the Veteran's claim for an increase 
relative to the service-connected GERD.  As the preponderance 
of the evidence is against the claim, there can be no doubt 
to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
applicable schedular criteria are inadequate for the purpose 
of compensating the veteran.   

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not reflect that the Veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to the service-connected disabilities would be 
in excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration was not in order.  


ORDER

A compensable rating for the service-connected degenerative 
joint disease of the right great toe prior to August 23, 
2003, is denied.  

An increased rating in excess of 10 percent for the service-
connected degenerative joint disease of the right great toe 
since August 23, 2003, is denied.  

An initial rating in excess of 30 percent for the service-
connected GERD is denied.  


REMAND

In June 2009, the AMC notified the Veteran of the grant of 
service connection for a low back disability.  The AMC 
assigned a 10 percent rating.

In September 2009, the Veteran noted disagreement with the 10 
percent rating.  The RO has not issued a SOC.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Veteran has raised the issue of TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  

The Court has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.   

Therefore, this aspect of the Veteran's initial claim for 
compensation benefits should be addressed on remand.  That 
is, the AOJ should address whether TDIU is warranted either 
on a schedular or extraschedular basis.  With regard to 
whether TDIU is warranted on an extraschedular basis, the RO 
would have to refer the matter to the Director of 
Compensation and Pension.  38 C.F.R. § 4.16(b).  

To ensure that all due process requirements are met, the RO 
should give the Veteran opportunity to present any additional 
information and/or evidence pertinent to the TDIU claim that 
is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should ensure that its notice to the Veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the Veteran's entitlement to a TDIU.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should issue a SOC with 
respect to the higher rating for the 
newly service-connected low back 
disability.  The Veteran is advised that 
a timely substantive appeal will be 
necessary to perfect the appeal as to 
this disability to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal 
is timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
treatment records not currently of 
record.  The Veteran also should be 
informed that he may submit evidence to 
support his claim for a TDIU.  

The RO's letter should identify what 
evidence is ultimately his 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of in Dingess/Hartman v. 
Nicholson.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
TDIU claim should be adjudicated in 
light of all the evidence of record.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


